Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qi Zhao on 03/12/21.

The application has been amended as follows: 
Claims 11-18 have been cancelled.  These claims are drawn to a non-elected invention without traversal. (See the response filed on 8/11/20, the response was not complete, thus is considered as without traverse in the action filed on 9/04/20).

1. (Examiner’s amendment) A method of manufacturing a light emitting module, the method comprising: 
providing a light guiding plate having a first main surface serving as a light emitting surface, and a second main surface opposite to the first main surface, the second main surface defining a recess thereon, and a light emitting element unit comprising a light emitting element having a light emission surface and comprising an electrode, and a light adjustment portion containing a fluorescent material, the light emitting element being integrally bonded to the light adjustment 
fixing the light emitting element unit to the light guiding plate by bonding the light adjustment portion to the recess; and 
forming wiring on the electrode of the light emitting element;
 wherein the light adjustment portion containing  [the]  fluorescent material and the light emitting element are disposed in order from a bottom surface of the recess.
20 (Examiner’s amendment) cancelled.

REASONS FOR ALLOWANCE
Claims 1-10 and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, and based on applicant’s arguments and after further consideration and/or search, does not suggest or render obvious a method of manufacturing a light emitting module, particularly characterized by a light adjustment portion containing a fluorescent material, the light emitting element being integrally bonded to the light adjustment portion; fixing the light emitting element unit to the light guiding plate by bonding the light adjustment portion to the recess; forming wiring on the electrode of the light emitting element; wherein the light adjustment portion containing the fluorescent material and the light emitting element are disposed in order from a bottom surface of the recess, as detailed in claim 1.  Claims 2-10 and 21, depends from claim 1.

The closest prior art of record Kubota et al. (US PGPub 2014/0028953, hereinafter referred to as “Kubota”) teaches, in figures 1-23, and corresponding text, a method of manufacturing a light emitting module, the method comprising: providing a (20) having a first main surface serving as a light emitting surface, and a second main surface opposite to the first main surface, the second main surface defining a recess (21) thereon, and a light emitting element unit comprising a light emitting element (30) having a light emission surface and comprising an electrode, and a light adjustment portion containing a fluorescent material, the light emitting element being integrally bonded to the light adjustment portion (figure 1; [0045-0048]); fixing the light emitting element unit (30) to the light guiding plate (20) by bonding the light adjustment portion to the recess (21) (figure 1; [0045-0048]); and forming wiring on the electrode of the light emitting element ([0043]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 8, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896